



CHURCHILL DOWNS INCORPORATED
Executive Change in Control, Severance and Indemnity Agreement
THIS AGREEMENT is made and entered into as of the 12th day of October, 2015 (the
“Effective Date”), by and between Churchill Downs Incorporated (hereinafter
referred to as the "Company") and Marcia A. Dall (hereinafter referred to as the
"Executive").
WHEREAS, the Board has approved the Company’s entering into change in control,
severance and indemnity agreements with certain key executives of the Company;
and
WHEREAS, the Executive is a key executive of the Company;
NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company,
and for other good and valuable consideration, the Company and the Executive
agree as follows:
Article 1.
Establishment, Term, and Purpose

This Agreement will commence on the Effective Date and will continue in effect
for a four (4) year term, until the fourth anniversary of the Effective Date.
Upon the expiration of the fourth anniversary of the Effective Date (and each
applicable anniversary thereafter, to the extent the Agreement is extended as
provided herein), the term of this Agreement will be extended automatically for
one (1) additional year, unless either party to this Agreement delivers written
notice at least twelve (12) months prior to such anniversary to the other party
that this Agreement will not be extended. In such case, this Agreement will
terminate at the end of the term or extended term. Executive hereby
acknowledges, for avoidance of doubt, that any termination of this Agreement
vis-à-vis notice provided pursuant to this Article 1 shall not constitute an act
subject to Section 2.14 or Article 3.
However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of: (i)
twenty-four (24) months beyond the month in which such Change in Control
occurred; or (ii) until all obligations of the Company hereunder have been
fulfilled, and until all benefits required hereunder have been paid to the
Executive.
Article 2.
Definitions

Whenever used in this Agreement, the following terms will have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.
2.1Agreement - see the recitals to this Agreement.
2.2Accrued Obligations means the aggregate of (i) an Executive’s earned but
unpaid Base Salary through the Executive’s date of termination; (ii) payment in
respect of any paid time off days accrued but unused through the Executive’s
date of termination, to the extent provided by Company policy; (iii)
reimbursement for all business expenses properly incurred in accordance with
Company policy prior to the Executive’s date of termination and not yet
reimbursed by the Company; and (iv) subject to Section 3.3, any earned but
unpaid annual bonus in respect of any of the Company’s fiscal years preceding
the fiscal year in which the termination occurs (provided, however, that if
Executive’s termination is by the Company for Cause and such event(s) and/or
action(s) that constitute Cause are materially and demonstrably injurious to the
business or reputation of the Company, then no payment will be made pursuant to
this clause (iv)).
2.3Base Salary means the salary of record paid to an Executive as annual salary,
excluding amounts received under incentive or other bonus plans, whether or not
deferred.
2.4Board means the Board of Directors of the Company.





--------------------------------------------------------------------------------





2.5Cause for termination by the Company of Executive's employment with the
Company means any of the following:
(a)
the willful and continued failure of Executive to perform substantially his
duties to the Company (other than any such failure resulting from incapacity due
to disability), after a written demand to cure such failure (the "Demand to
Cure") is delivered to Executive by the Chief Executive Officer or the Board, as
the case may be, which specifically identifies the manner in which the Board
believes that Executive has not substantially performed his duties;

(b)
Executive's conviction of, or plea of guilty or no contest to (A) a felony or
(B) a misdemeanor involving dishonesty or moral turpitude; or

(c)
the willful engaging by Executive in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the business or reputation of the
Company.

For purposes of this definition, no act or failure to act, on the part of
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive's
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon specific authority given pursuant to a resolution duly
adopted by the Board or upon instructions of the Chief Executive Officer or the
Board, as the case may be, or based upon the advice of counsel of the Company
which Executive honestly believes is within such counsel's competence shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The Company shall give written
notice to Executive of the termination for Cause. Such notice shall state in
detail the particular act or acts or the failure or failures to act that
constitute the grounds on which the Cause termination is based and such notice
shall be given within six (6) months of the occurrence of, or, if later, the
Company's actual knowledge of, the act or acts or the failure or failures to act
which constitute the grounds for Cause. Executive shall have sixty (60) days
upon receipt of the Demand to Cure in which to cure such conduct, to the extent
such cure is possible.
2.6Change in Control means the first to occur of the following events:
(a)
the acquisition, directly or indirectly, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
"Person") of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of either the then outstanding voting
securities of the Company (the "Outstanding Company Common Stock") or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (w) any acquisition directly from the Company, (x) any acquisition by
the Company or any of its subsidiaries, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (c) of this definition;

(b)
individuals who, as of the Effective Date, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened






--------------------------------------------------------------------------------





election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
(c)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a "Corporate Transaction"), in each
case, unless, immediately following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Corporate Transaction or employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-Outstanding Company Common Stock resulting from such
Corporate Transaction or the Outstanding Company Voting Securities resulting
from such Corporate Transaction, except to the extent that such ownership
existed prior to the Corporate Transaction, and (C) at least a majority of the
members of the Board resulting from the Corporate Transaction were members of
the Incumbent Board at the time of the execution of the initial plan or action
of the Board providing for such Corporate Transaction; or

(d)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

2.7Code means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.
2.8Common Stock means the common stock, no par value, of the Company.
2.9Company - see the recitals to this Agreement.
2.10Disability means that Executive becomes "disabled" within the meaning of
Section 409A(a)(2)(C) of the Code or any successor provision and the applicable
regulations thereunder.
2.11Effective Date - see recitals to this Agreement.
2.12Exchange Act means the Securities Exchange Act of 1934.
2.13Executive - see recitals to this Agreement.
2.14Good Reason for termination by Executive of Executive's employment means the
occurrence (without Executive's express written consent) of any one of the
following acts by the Company or failures by the Company to act:
(a)
the assignment to Executive of any duties inconsistent in any material respect
with the position of Chief Financial Officer (including status, office, title
and reporting requirements), or the authority, duties or responsibilities of the
Chief Financial Officer, or any other diminution in any material respect in such
position, authority, duties or responsibilities unless agreed to by Executive;






--------------------------------------------------------------------------------





(b)
the Company's requiring Executive to be based at, or perform his principal
functions at, any office or location other than a location within 35 miles of
the Main Office unless such other location is closer to Executive's then-primary
residence than the Main Office;

(c)
a reduction in Base Salary or annual incentive target opportunity under the
Executive Annual Incentive Plan or other such plan; and

(d)
a material reduction in Executive's welfare benefits plans, qualified retirement
plan, or paid time off benefit unless other senior executives suffer a
comparable reduction.

“Good Reason” for Executive’s termination of employment will exist only if (i)
Executive gives written notice to the Company of his intention to terminate his
employment on account of a Good Reason, with the notice stating in detail the
particular act or acts or the failure or failures to act that constitute the
grounds on which Executive's Good Reason termination is based and given within
six (6) months of the occurrence of the act or acts or the failure or failures
to act which constitute the grounds for Good Reason, (ii) the Company fails to
cure the conduct within sixty (60) days following receipt of Executive’s written
notice, and (iii) Executive terminates employment with the Company effective not
later than sixty (60) days after the end of the Company’s cure period.
2.15Main Office means 600 N. Hurstbourne Parkway, Ste. 400, Louisville,
Kentucky.
2.16Taxes means the incremental United States federal, state and local income,
excise and other taxes payable by Executive with respect to any applicable item
of income.
2.17Termination of Employment means a termination by the Company or by Executive
of Executive's employment with the Company that constitutes a separation from
service under Code Section 409A.
Article 3.Severance Benefits
3.1Right to Severance Benefits. The Executive will be entitled to receive from
the Company Severance Benefits, as described in this Article 3 herein, if the
Executive satisfies the conditions set forth in this Article 3. Except with
respect to the Accrued Obligations (and subject to Section 3.3, as applicable),
in no event herein, except as may be required by applicable federal and/or state
law, shall the Executive be entitled to receive any other Severance Benefits if
the Executive’s employment is terminated (i) for Cause or (ii) due to a
voluntary termination without Good Reason.
3.2Severance Benefits.
(a)
Termination Without Cause by the Company or Voluntary Resignation by Executive
for Good Reason. If Executive is terminated by the Company other than for Cause,
Disability or death, or if Executive voluntarily resigns for Good Reason,
Executive shall receive: (i) the Accrued Obligations; and (ii) subject to
Section 3.3, (A) cash payments equal to the product of 1.5 times the sum of (x)
Executive's Base Salary plus (y) Executive's target bonus for the year of the
Termination of Employment, payable in equal installments over the 18 months
following Termination of Employment, (B) treatment of all equity-based awards
per the terms of the applicable plan, award or agreement, and (C) a lump sum
amount equal to the total premiums for medical, dental and vision benefits for a
three month period which the Executive may, but is not required to, use to pay
for COBRA continuation coverage, if applicable. Except for amounts subject to
Section 3.3, the remaining Accrued Obligations shall be paid to Executive in a
lump sum amount within sixty (60) days following the Executive’s date of
termination.

(b)
Termination following a Change in Control. If, during the 2-year period
following a Change in Control, Executive is terminated by the Company other than
for Cause, Disability or death, or if Executive voluntarily resigns for Good
Reason, Executive shall receive: (i) the Accrued Obligations; and (ii) subject
to Section 3.3, (A) cash payments equal to the product of 2 times






--------------------------------------------------------------------------------





the sum of (x) Executive's Base Salary plus (y) Executive's target bonus for the
year of the Termination of Employment, payable in a lump sum on the sixtieth
(60th) day following such Termination of Employment, (B) treatment of all
equity-based awards per the terms of the applicable plan, award or agreement,
and (C) a lump sum amount equal to the total premiums for medical, dental and
vision benefits for a three month period which the Executive may, but is not
required to, use to pay for COBRA continuation coverage, if applicable. Except
for amounts subject to Section 3.3, the remaining Accrued Obligations shall be
paid to Executive in a lump sum amount within sixty (60) days following the
Executive’s date of termination.
(c)
Death.    Following a Termination of Employment for death, Executive’s estate
shall receive: (i) the Accrued Obligations; and (ii) subject to Section 3.3, (A)
a pro-rata bonus, if any, for the year of death, based on the target bonus for
which Executive was eligible for such year, and paid when bonuses under such
applicable bonus plans are normally paid, (B) treatment of all equity-based
awards per the terms of the applicable plan, award or agreement, (C) all other
benefits and payments per the applicable plan or program, and (D) life insurance
benefits paid per such applicable plans. Except for amounts subject to Section
3.3, the remaining Accrued Obligations shall be paid to Executive in a lump sum
amount within sixty (60) days following the Executive’s date of termination. All
other accrued and vested benefits, if any, due Executive following a Termination
of Employment for death shall be determined in accordance with the plans,
policies, and practices of the Company.

(d)
Disability.    Following a Termination of Employment for Disability, Executive
shall receive: (i) the Accrued Obligations; and (ii) subject to Section 3.3,
(A) a pro-rata bonus, if any, for the year of Termination of Employment, based
on the target bonus for which Executive was eligible for such year, and paid
when bonuses under the applicable bonus plans are normally paid, (B)  treatment
of all equity-based awards per the terms of the applicable plan, award or
agreement, (C) all other benefits and payments per the applicable plan or
program, and (D) short-term and long-term disability benefits per the applicable
plans. Except for amounts subject to Section 3.3, the remaining Accrued
Obligations shall be paid to Executive in a lump sum amount within sixty (60)
days following the Executive’s date of termination. All other accrued and vested
benefits, if any, due Executive following a Termination of Employment for
Disability shall be determined in accordance with the plans, policies, and
practices of the Company.

3.3Release. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges and agrees that any and all payments to which
Executive is entitled under this Article 3, which are described as being subject
to this Section 3.3 are conditioned upon and shall not be payable unless (A)
Executive, or, if applicable, his or her estate’s personal representative,
executes a general release and waiver, in such reasonable and customary form as
shall be prepared by the Company, of all claims Executive may have against the
Company and its directors, officers, subsidiaries and affiliates, except as to
(i) matters covered by provisions of this Agreement that expressly survive the
termination of this Agreement and (ii) rights to which Executive is entitled by
virtue of his participation in the employee benefit plans, policies and
arrangements of the Company, within the minimum time period required under
applicable state and federal laws, or if no such period, ten business days
following the date of Executive's termination, and (B) Executive, or, if
applicable, his or his estate's personal representative, has not revoked such
release agreement within the time permitted under applicable law. Payments
subject to this Section 3.3 shall commence or be made, as applicable, on the
sixtieth (60th) day after the Termination of Employment, with any payments
scheduled to occur between the Termination of Employment and such sixtieth
(60th) day provided on such day.





--------------------------------------------------------------------------------





3.4Withholding of Taxes. The Company will be entitled to withhold from any
amounts payable under this Agreement all Taxes as may be legally required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).
Article 4.Covenants
(a)
Confidentiality. Executive agrees that Executive will not at any time during
Executive's employment with the Company or thereafter, except in performance of
Executive's obligations to the Company hereunder, disclose, either directly or
indirectly, any Confidential Information (as hereinafter defined) that Executive
may learn by reason of his association with the Company. The term "Confidential
Information" shall mean any past, present, or future confidential or secret
plans, programs, documents, agreements, internal management reports, financial
information, or other material relating to the business, strategies, services,
or activities of the Company, including, without limitation, information with
respect to the Company's operations, processes, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
including leases, regulatory status, compensation paid to employees, or other
terms of employment, and trade secrets, market reports, customer investigations,
customer lists, and other similar information that is proprietary information of
the Company; provided, however, the term "Confidential Information" shall not
include any of the above forms of information which has become public knowledge,
unless such Confidential Information became public knowledge due to any act or
acts by Executive or his representative(s) in violation of this Agreement.
Notwithstanding the foregoing, Executive may disclose such Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company and/or its affiliates, as the case may be, or by any administrative body
or legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information; provided,
further, that in the event that Executive is ordered by any such court or other
government agency, administrative body, or legislative body to disclose any
Confidential Information, Executive shall (i) promptly notify the Company of
such order, (ii) at the reasonable written request of the Company, diligently
contest such order at the sole expense of the Company as expenses occur, and
(iii) at the reasonable written request of the Company, seek to obtain, at the
sole expense of the Company, such confidential treatment as may be available
under applicable laws for any information disclosed under such order.

(b)
Non-Solicit. During Executive’s employment and for two (2) years immediately
following a Termination of Employment for any reason, Executive shall not,
without the prior written consent of the Company, solicit or induce any
then-existing employee of the Company or any of its subsidiaries to leave
employment with the Company or any of its subsidiaries or contact any
then-existing customer or vendor under contract with the Company or any of its
subsidiaries for the purpose of obtaining business similar to that engaged in,
or received (as appropriate), by the Company, except that Executive shall not be
precluded from (i) hiring any such employee who has been terminated by the
Company or its subsidiaries prior to commencement of employment discussions
between the Executive or his/her subsequent employer and such employee, (ii)
employing or contacting any such person who contacts Executive or his/her
subsequent employer on his or her own initiative without any otherwise
prohibited solicitation, or (iii) employing or contacting any person as a result
of general solicitations not specifically directed at the Company, any of its
subsidiaries or any of its employees.






--------------------------------------------------------------------------------





(c)
Cooperation. Executive agrees that during his employment or following a
Termination of Employment for any reason, Executive shall, upon reasonable
advance notice, assist and cooperate with the Company as is reasonable with
regard to any investigation or litigation related to a matter or project in
which Executive was involved during Executive's employment. The Company shall
reimburse Executive for all reasonable and necessary expenses related to
Executive's services under this Section 4(c) (i.e., travel, lodging, meals,
telephone and overnight courier) within ten (10) business days of Executive
submitting to the Company appropriate receipts and expense statements.

(d)
Survivability. The duties and obligations of Executive pursuant to this Section
4 shall survive the termination of this Agreement and Executive's Termination of
Employment for any reason.

(e)
Remedies. Executive acknowledges that the protections of the Company set forth
in this Section 4 are fair and reasonable. Executive agrees that remedies at law
for a breach or threatened breach of the provisions of this Section 4 would be
inadequate and, therefore, the Company shall be entitled, in addition to any
other available remedies, without posting a bond, to equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction, or any other equitable remedy that may be then available.

(f)
Limitation. If the duration, scope, or nature of any restriction on business
activity covered by any provision of Section 4(b) above is in excess of what is
valid and enforceable under applicable law, such restriction shall be construed
to limit duration, scope or activity to an extent that is valid and enforceable,
with such extent to be the maximum extent possible under applicable law. For
Section 4(b) above, Executive hereby acknowledges that such Section shall be
given the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable law.

Article 5.Tax Adjustment Payment
5.1Tax Adjustment Payment. In the event that the Executive becomes entitled to
Severance Benefits or any other payment or benefit under this Agreement, or
under any other agreement with or plan of the Company (in the aggregate, the
"Total Payments"), whether or not the Executive has terminated employment with
the Company, if all or any part of the Total Payments will be subject to the tax
imposed by Section 4999 of the Code (or any similar tax that may hereafter be
imposed) (the "Excise Tax"), the Total Payments shall be reduced (but not below
zero) such that the value of the Total Payments shall be one dollar ($1) less
than the maximum amount of payments which the Executive may receive without
becoming subject to the tax imposed by Section 4999 of the Code; provided,
however, that the foregoing limitation shall not apply in the event that it is
determined that the Total Payments on an after-tax basis (i.e., after payment of
federal, state, and local income taxes, penalties, interest, and Excise Tax) if
such limitation is not applied would exceed the after-tax benefits to the
Executive if such limitation is applied. The Executive shall bear the expense of
any and all Excise Taxes due on any payments that are deemed to be “excess
parachute payments” under Section 280G of the Code.
5.2Tax Computation. The determination of whether any of the Total Payments will
be subject to the Excise Tax and the assumptions to be used in arriving at such
determination, shall be made by a nationally recognized certified public
accounting firm that does not serve as an accountant or auditor for any
individual, entity or group effecting the Change in Control as designated by the
Company (the “Accounting Firm”). The Accounting Firm will provide detailed
supporting calculations to the Company and the Executive within fifteen (15)
business days of the receipt of notice from the Executive or the Company
requesting a calculation hereunder. All fees and expenses of the Accounting Firm
will be paid by the Company.





--------------------------------------------------------------------------------





Article 6.The Company's Payment Obligation
The Company's obligation to make the payments and the arrangements provided for
herein will be absolute and unconditional, and will not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder will be
paid without notice or demand.
The Executive will not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment will in no event effect any
reduction of the Company's obligations to make the payments and arrangements
required to be made under this Agreement.
Notwithstanding anything in this Agreement to the contrary, if Severance
Benefits are paid under this Agreement, no severance benefits under any program
of the Company, other than benefits described in this Agreement, will be paid to
the Executive.
Article 7.Indemnification
7.1Indemnity of Executive. To the fullest extent permitted by law, and subject
only to the exclusions set forth in Sections 7.2 and 7.10 of this Agreement, the
Company hereby agrees to hold harmless and indemnify the Executive from and
against any and all reasonable costs and expenses (including, but not limited
to, attorneys’ fees) and any liabilities (including, but not limited to,
judgments, fines, penalties and reasonable settlements) paid by or on behalf of,
or imposed against, the Executive in connection with any threatened, pending or
completed claim, action, suit or proceeding, whether civil, criminal,
administrative, investigative or other (including any appeal relating thereto),
whether formal or informal, and whether made or brought by or in the right of
the Company or otherwise, in which the Executive is, was or at any time becomes
a party or witness, or is threatened to be made a party or witness, or
otherwise, by reason of the fact that the Executive is, was or at any time
becomes a director, officer, employee or agent of the Company or, at the
Company’s request, a director, officer, partner, manager, trustee, employee or
agent of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise.
7.2Limitations on Indemnity. No Indemnity pursuant to Section 7.1 of this
Agreement shall be paid by the Company:
(a)
if a court of competent jurisdiction renders a final adjudication on the merits,
in an action, suit or proceeding in which the Executive is a party, that such
indemnification is prohibited by law;

(b)
in connection with any transaction with respect to which a court of competent
jurisdiction renders a final adjudication on the merits, in an action, suit or
proceeding in which the Executive is a party, (i) that the Executive’s personal
financial interest was in conflict with the financial interests of the Company
or its shareholders and (ii) that the Executive derived an improper personal
benefit;

(c)
on account of acts or omissions of the Executive to the extent a court of
competent jurisdiction renders a final adjudication on the merits, in an action,
suit or proceeding in which the Executive is a party, that such acts or
omissions (i) were not in good faith, or (ii) involved intentional misconduct,
or (iii) were known to the Executive to be a violation by law;

(d)
in respect of any liability to the extent that a court of competent jurisdiction
renders a final adjudication on the merits, in an action, suit or proceeding in
which the Executive is a party, that such liability arises under any federal or
state statute providing for personal liability by reason of the fact that the
Executive is or was a director or officer of the Company, including, by way of
example and not limitation, liability under Section 16(b) of the Securities
Exchange






--------------------------------------------------------------------------------





Act of 1934, as amended, but excluding any liability resulting from actions
taken or omitted by the Executive as a fiduciary of an employee benefit plan of
the Company to the extent otherwise indemnifiable hereunder;
(e)
to the extent and only to the extent that a majority of the Board of Directors
of the Company or a duly designated committee thereof, in either case consisting
entirely of directors who are not at the time parties to the claim, action, suit
or proceeding against the Executive, determines that the amount of expenses
and/or settlements for which indemnification is sought is unreasonable, as
determined by an informal survey of the outcomes in similar cases, if any,
and/or the Company’s previous dealings in other matters or offers of settlement,
if applicable; or

(f)
in connection with any claim, action, suit or proceeding if such claim, action,
suit or proceeding was initiated by the Executive or his personal or legal
representative, or involved the voluntary solicitation or intervention by the
Executive or his personal or legal representative (other than an action to
enforce indemnification rights or an action initiated with the approval of a
majority of the Board of Directors).

7.3Continuation of Indemnity. All agreements and obligations of the Company
contained in this Article 7 shall continue during the period the Executive
serves in any capacity entitling the Executive to indemnification under this
Article 7 and shall continue thereafter so long as the Executive shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative, or investigative or
other including any appeal relating thereto), whether formal or informal,
arising as a result of acts or omissions occurring during the period the
Executive served as a director or officer of the Company.
7.4Notification of Claim. It shall be a condition precedent to indemnification
under this Article 7 that, within thirty days after receipt by the Executive of
actual notice that the Executive is or will be a party, witness or otherwise
involved in any threatened or pending action, suit or proceeding described in
Section 7.1, the Executive shall have notified the Company in writing of the
assertion or commencement thereof. The omission to so notify the Company will
not relieve it from any liability which it may have to the Executive otherwise
than under this Article 7.
7.5Advancement of Costs and Expenses. The costs and expenses (including, but not
limited to, attorneys’ fees) incurred by the Executive in investigating,
defending, being a witness in, appealing or otherwise participating in any
threatened or pending claim or any threatened or pending action, suit or
proceeding described in Section 7.1 shall, at the written request of the
Executive, be paid by the Company in advance of final judgment or settlement
with the understanding, undertaking and agreement hereby made and entered into
by the Executive and the Company that the Executive shall, if it is ultimately
determined in accordance with Section 7.2 or pursuant to Section 7.10 that the
Executive is not entitled to be indemnified, or was not entitled to be fully
indemnified, repay to the Company such amount, or the appropriate portion
thereof, so paid or advanced. Such advancements shall be made within ten
business days of written request therefor by the Executive.
7.6Enforcement. If a claim for payment under this Article 7 is not paid in full
by the Company within ninety days after a written demand has been delivered by
the Executive to the Company, or within thirty days after delivery of a written
demand by the Executive to the Company based upon a final and unappealable
judgment of a court of competent jurisdiction, the Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, if successful in whole or in part, the Executive shall also be
entitled to be paid all costs and expenses (including, but not limited to,
attorneys’ fees) incurred by the Executive in prosecuting such suit. In any suit
brought by the Executive to enforce this Article 7, the





--------------------------------------------------------------------------------





burden of proof shall be on the Company to establish that the Executive is not
entitled to the relief sought under this Article 7.
7.7Partial Indemnity. If the Executive is entitled under any provision of this
Article 7 to indemnification by the Company for some or a portion of the costs,
expenses, judgments, fines, penalties and amounts paid in settlement, but not
for the total amount thereof, the Company shall nevertheless indemnify the
Executive for the portion thereof to which the Executive is entitled.
7.8Non-exclusivity. The rights of the Executive under this Article 7 shall be in
addition to any other rights the Executive may have under the Articles of
Incorporation or Bylaws of the Company or by agreement, vote of shareholders or
disinterested directors, as a matter of law or otherwise.
7.9Subrogation. In the event of any payment under this Article 7, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Executive, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents as may be necessary to enable the Company effectively to bring
suit to enforce such rights.
7.10No Duplication of Payments. The Company shall not be liable under this
Article 7 to make any payment to the extent the Executive has otherwise actually
received payment (under any insurance policy, bylaw or otherwise) of the amounts
otherwise payable by the Company under this Article 7. The Executive shall use
his best efforts to collect from all third parties any amounts otherwise payable
by the Company under this Article 7. If the Executive is entitled to but has not
received payment from a third party (under an insurance policy or otherwise) of
amounts otherwise payable by the Company under this Article 7, the Company shall
nevertheless pay the Executive such amounts with the understanding, undertaking
and agreement hereby made and entered into by the Executive and the Company that
the Executive will repay to the Company such amounts to the extent they are
ultimately paid to the Executive by such third party.
7.11Directors’ and Officers’ Liability Insurance. The Company agrees to maintain
in effect throughout the term of Executive’s employment with the Company and for
a period of two years thereafter, directors’ and officers’ liability insurance
policies for the benefit of the Executive in a form at least as comprehensive
as, and in an amount that is at least equal to, that maintained by the Company
at such time for any officer or director of the Company.
Article 8. Miscellaneous
8.1Employment Status. The employment of the Executive by the Company is "at
will," and may be terminated by either the Executive or the Company at any time,
subject to applicable law.
8.2Resolution of Disputes and Reimbursement of Legal Costs. Except as otherwise
provided in Article 4, the Company and Executive agree that any controversy or
claim arising out of or relating to this Agreement or the breach thereof shall
be settled by arbitration administered by the American Arbitration Association
in accordance with its Commercial Arbitration Rules then in effect. Venue for
any arbitration pursuant to this Agreement will lie in Louisville, Kentucky. Any
award entered by the arbitrator(s) shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. Each party shall be responsible for its own expenses
relating to the conduct of the arbitration (including reasonable attorneys' fees
and expenses) and shall share the fees of the American Arbitration Association
and the arbitrator(s), if applicable, equally.
8.3Governing Law. This Agreement will be governed by, and interpreted in
accordance with, the laws of the Commonwealth of Kentucky applicable to
agreements made and to be wholly performed within the Commonwealth of Kentucky,
without regard to the conflict of laws provisions of any jurisdiction which
would cause the application of any law other than that of the Commonwealth of
Kentucky.





--------------------------------------------------------------------------------





8.4Entire Agreement/Amendments. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations, representations or proposals, whether written or
oral. This Agreement may not be altered, modified, or amended except by written
instrument signed by the parties hereto. Articles 3 and 4 of this Agreement
shall survive the termination of Executive's employment with the Company, except
as otherwise specifically stated therein.
8.5Neutral Interpretation. This Agreement constitutes the product of the
negotiation of the parties hereto and the enforcement of this Agreement shall be
interpreted in a neutral manner, and not more strongly for or against any party
based upon the source of the draftsmanship of the Agreement. Each party has been
provided ample time and opportunity to review and negotiate the terms of this
Agreement and consult with legal counsel regarding the Agreement.
8.6No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
8.7Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
8.8Successors.
(a)
This Agreement is personal to Executive and shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive's legal
representatives.

(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) to all or a
substantial portion of its business and/or assets, by agreement in form and
substance reasonably satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place. Regardless of whether such an agreement is executed, this Agreement
shall be binding upon any successor of the Company and such successor shall be
deemed the "Company" for purposes of this Agreement.

8.9Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses or sent via facsimile to the respective
facsimile numbers, as the case may be, as set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt; provided, however, that (i) notices sent by personal delivery or
overnight courier shall be deemed given when delivered; (ii) notices sent by
facsimile transmission shall be deemed given upon the sender's receipt of
confirmation of complete transmission, and (iii) notices sent by United States
registered mail shall be deemed given two days after the date of deposit in the
United States mail.
If to the Company, to:
Churchill Downs Incorporated
Attn: Senior Vice President, Human Resources
600 N. Hurstbourne Parkway, Ste. 400
Louisville, KY 40222





--------------------------------------------------------------------------------





with copy to:
Churchill Downs Incorporated
Attn: General Counsel
600 N. Hurstbourne Parkway, Ste. 400
Louisville, KY 40222


If to Executive, to
Marcia A. Dall, at the mailing address registered in the CDI Human Resources
Information System.    
8.10Counterparts and Signatures. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Signatures delivered by
facsimile or PDF file shall constitute original signatures.
8.11Code Section 409A. It is intended that any amounts payable under this
Agreement and the Company's and Executive's exercise of authority or discretion
hereunder shall comply with Code Section 409A (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
Executive to the payment of any interest or additional tax imposed under Code
Section 409A. To the extent any amount payable under this Agreement would
trigger the additional tax imposed by Code Section 409A, the Agreement shall be
modified to avoid such additional tax. Notwithstanding the foregoing, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Code Section 409A and the rules and regulations thereunder (“Section
409A”), if Executive is a “specified employee” (as defined under Section 409A)
as of the date of his “separation from service” (as defined under Section 409A)
from the Company, then any payment of benefits scheduled to be paid by the
Company to Executive during the first six (6) month period following the date of
a termination of employment hereunder that constitutes deferred compensation
under Code Section 409A shall not be paid until the earlier of (a) the
expiration of the six (6) month period measured from the date of Executive’s
“separation from service” and (b) the date of Executive’s death. All payments
and benefits that are delayed pursuant to the immediately preceding sentence
shall be paid to Executive in a lump sum as soon as practicable following the
expiration of such period (or if earlier, upon Executive’s death) but in no
event later than thirty (30) days following such period. To the extent required
in order to avoid accelerated taxation and/or tax penalties under Section 409A,
no amount or benefit that is payable upon a termination of employment or
services from the Company shall be payable unless such termination also meets
the requirements of a “separation from service” under Section 409A. Each
payment, including each installment payment, made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A. As such,
and to the extent applicable and permissible under Section 409A, each such
“separate payment” shall be made in a manner so as to satisfy Section 409A and
Treasury Regulations promulgated thereunder, including the provisions which
exempt certain compensation from Section 409A, including but not limited to
Treasury Regulations Section 1.409A-1(b)(4) regarding payments made within the
applicable 2 ½ month period and Section 1.409A-1(b)(9)(iii) regarding payments
made only upon an involuntary separation from service. In addition, the parties
shall cooperate fully with one another to ensure compliance with Section 409A,
including, without limitation, adopting amendments to arrangements subject to
Section 409A and operating such arrangements in compliance with Section 409A.




[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on this 12th day of
October, 2015.


CHURCHILL DOWNS INCORPORATED        EXECUTIVE:


By:    /s/ Charles G. Kenyon                 /s/ Marcia A. Dall
Name:    Charles G. Kenyon            
Its:    SVP, Human Resources



